MR. CHIEF JUSTICE BRANTLY
delivered the opinion of the court.
Prohibition. Soon after the application to the district court referred to in State ex rel. Pauwelyn v. District Court, ante, p. 345, 86 Pac. 269, the Roman Catholic bishop of Helena, as a corporation sole, being also a devisee under the will of James Tuohy, deceased, made an application to the district court for a similar order of partial distribution. The court issued an order to show cause and an order to the executor to stay proceedings under the order.of sale until a hearing could be had. Thereupon application was made to this court for a writ of prohibition to restrain the court from proceeding further under the order to show cause, on the ground that it was proceeding in excess of jurisdiction.
The principle applied in the case of State ex rel, Pauwelyn v. District Court, ante, p. 345, 86 Pac. 269, is conclusive of this case, and under the authority of that ease the writ is denied.

Writ denied.

Mr. Justice Holloway concurs.
Mr. Justice Milburn, being disqualified, takes no part m this decision.